   Case: 1:12-cv-06170 Document #: 117 Filed: 03/01/19 Page 1 of 3 PageID #:4036




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

United States of America ex rel.             )
LEONARD LOGAN,                               )
                                             )       Case No. 12 CV 6170
        Petitioner,                          )
                                             )
               vs.                           )
                                             )
NEDRA CHANDLER, Warden,                      )
                                             )       Judge Kennelly
        Respondent.                          )


                             THE PARTIES’ STATUS REPORT
                            ON STATE COURT PROCEEDINGS


        NOW COMES Petitioner Leonard Logan and Respondent Nedra Chandler, by and

through their counsel, and present the following status report on the state court proceedings in

this case:

        On February 6, 2019, the state court commenced an evidentiary hearing on Petitioner’s

state court post-conviction claims. The state court heard testimony from witness Ervin Walls.

The matter is not concluded. The court set a status date for March 6, 2019 to set additional

hearing dates beyond that date. The hearing may need one or two additional dates to conclude

the presentation of evidence and argument.

                                                     Respectfully Submitted,


                                                     /s/ Tara Thompson

                                                     Jon Loevy
                                                     Tara Thompson
                                                     David B. Owens
                                                     THE EXONERATION PROJECT
Case: 1:12-cv-06170 Document #: 117 Filed: 03/01/19 Page 2 of 3 PageID #:4036




                                           at the University of Chicago Law School
                                          6020 S. University Avenue
                                          Chicago, IL 60637
                                          (312) 789-4955
                                          Counsel for Petitioner

                                          /s/ Retha Stotts
                                          RETHA STOTTS
                                          Assistant Attorney General
                                          100 West Randolph Street, 12th Floor
                                          Chicago, Illinois 60601-3218
                                          PHONE: (312) 814-0010
                                          FAX: (312) 814-2253
                                          EMAIL: rstotts@atg.state.il.us
                                          Counsel for Respondent

                                          DATE:         March 1, 2019




                                      2
   Case: 1:12-cv-06170 Document #: 117 Filed: 03/01/19 Page 3 of 3 PageID #:4036




                               CERTIFICATE OF SERVICE

       I, Tara Thompson, an attorney, certify that on March 1, 2019, I sent by electronic means
a copy of the attached Status Report on State Court Proceedings, to counsel of record through
this Court’s CM/ECF System.

                                                    /s/Tara Thompson




                                               3
